Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 17/022,471 received April 15, 2022. Claims 2 and 10 are canceled, claims 1 and 9 are amended, and claims 3-8 and 11-20 are left as original.
Allowable Subject Matter
Claims 1, 3-9 and 11-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 7,068,991. The claims comprise a communication circuit that receives communication signals from multiple electronic devices which are receiving wireless power from the wireless power transmitter such that the processor of the transmitter controls the power transmission in directions based on the direction information included in the received communication signals. 
Please see the previous Office action, January 19, 2022 for reasons for allowance of claims 17-20.
Regarding Claim 1: Though the prior art discloses a wireless power transmitter comprising an antenna that transmits a plurality of detection powers in a plurality of directions, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
a processor, 
wherein the processor is configured to: 
control the antenna to respectively transmit a plurality of detection powers in a plurality of directions, the plurality of detection powers comprising a first detection power and a second detection power, the first detection power including a first direction information and identification information of the wireless power transmitter, the first detection power being transmitted in a first direction, the second detection power including a second direction information and the identification information of the wireless power transmitter, the second detection power being transmitted in a second direction different from the first direction, 
control the communication circuit to receive a communication signal including the first direction information and the identification information of the wireless power transmitter from an electronic device which received the first detection power, and 
based on receiving the communication signal, control the antenna to transmit power for charging in the first direction, 
wherein the communication signal further includes identification information of the electronic device.
Regarding Claim 9: Though the prior art discloses a control method of a wireless power transmitter comprising transmitting a plurality of detection powers in a plurality of directions, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
controlling, by a processor of the wireless power transmitter, an antenna of the wireless power transmitter, to transmit a plurality of detection powers in a plurality of directions, respectively, the plurality of detection powers comprising a first detection power and a second detection power, the first detection power including a first direction information and identification information of the wireless power transmitter, the first detection power being transmitted in a first direction, the second detection power including a second direction information and the identification information of the wireless power transmitter, the second detection power being transmitted in a second direction different from the first direction;
controlling, by the processor, a communication circuit of the wireless power transmitter, to receive a communication signal including the first direction information and the identification information of the wireless power transmitter from an electronic device which received the first detection power; and
based on receiving the communication signal, controlling, by the processor, to transmit power for charging in the first direction,
wherein the communication signal further includes identification information of the electronic device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859